Case 1:21-cr-00089-EGS Document1 Filed 02/05/21 Page 1of3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
v.
LEWIS EASTON CANTWELL,

Defendant.

CRIMINAL NO.:
GRAND JURY ORIGINAL

VIOLATIONS:

18 U.S.C. §§ 231(a)(3), 2

(Civil Disorder)

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building and Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building and Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly and Disruptive Conduct in a
Capito! Building and Grounds)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT.

The Grand Jury charges that:

COUNT ONE

On or about January 6, 2021, within the District of Columbia, LEWIS EASTON

CANTWELL committed and attempted to commit an act to obstruct, impede, and interfere with

a law enforcement officer lawfully engaged in the lawful performance of his or her official duties

incident to and during the commission of a civil disorder, and the civil disorder obstructed, delayed,

and adversely affected the conduct and performance of a federally protected function.

(Civil Disorder and Aiding and Abetting, in violation of Title 18, United States Code,

Sections 231(a)(3) and 2)
Case 1:21-cr-00089-EGS Document1 Filed 02/05/21 Page 2 of 3

COUNT TWO
On or about January 6, 2021, within the District of Columbia and elsewhere, LEWIS
EASTON CANTWELL attempted to, and did, corruptly obstruct, influence, and impede an
official proceeding, that is, a proceeding before Congress, by entering and remaining in the United
States Capitol without authority and committing an act of civil disorder, engaging in disorderly
and disruptive conduct, and destroying federal property.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT THREE
On or about January 6, 2021, within the District of Columbia, LEWIS EASTON
CANTWELL did unlawfully and knowingly enter and remain in a restricted building and
grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United States
Capitol and its grounds, where the Vice President and Vice President-elect were temporarily
visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building and Grounds, in violation of Title
18, United States Code, Section 1752(a)(1))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, LEWIS EASTON
CANTWELL did knowingly, and with intent to impede and disrupt the orderly conduct of
Government business and official functions, engage in disorderly and disruptive conduct in and
within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and

otherwise restricted area within the United States Capitol and its grounds, where the Vice President
Case 1:21-cr-00089-EGS Document1 Filed 02/05/21 Page 3 of 3

and Vice President-elect were temporarily visiting, when and so that such conduct did in fact
impede and disrupt the orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building and Grounds, in
violation of Title 18, United States Code, Section 1752(a)(2))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, LEWIS EASTON
CANTWELL willfully and knowingly engaged in disorderly and disruptive conduct in any of the
Capitol Buildings and grounds with the intent to impede, disrupt, and disturb the orderly conduct
of a session of Congress and either House of Congress, and the orderly conduct in that building of
a hearing before or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly and Disruptive Conduct in a Capitol Building and Grounds, in violation
of Title 40, United States Code, Section 5104(e)(2)(D))

COUNT SIX
On or about January 6, 2021, within the District of Columbia, LEWIS EASTON
CANTWELL, willfully and knowingly paraded, demonstrated, and picketed in any United States
Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Nidel Vadjen rr

Attorney of the United States in
and for the District of Columbia.
